United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1498
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Neldwin Adan Santana

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                   for the Southern District of Iowa - Des Moines
                                   ____________

                           Submitted: September 19, 2017
                              Filed: October 3, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Neldwin Adan Santana directly appeals the sentence imposed by the district
     1
court after he pled guilty to illegally reentering the United States. Santana’s counsel

         1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
has moved for leave to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967), arguing that the sentence is substantively unreasonable.
Santana has filed a pro se brief essentially arguing the same.

       After thorough review, we conclude that the district court did not impose an
unreasonable sentence, as the court carefully considered the 18 U.S.C. § 3553(a)
sentencing factors and sentenced Santana at the bottom of the calculated Sentencing
Guidelines range. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc) (discussing appellate review of sentencing decisions); see also
United States v. Petersen, 848 F.3d 1153, 1157 (8th Cir. 2017) (appellate court may
apply presumption of reasonableness to within-Guidelines-range sentence); United
States v. Stults, 575 F.3d 834, 849 (8th Cir. 2009) (where court makes individualized
assessment based on facts presented, addressing proffered information in
consideration of § 3553(a) factors, sentence is not unreasonable).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment, and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-